Citation Nr: 9932342	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of loan guaranty indebtedness.  


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1977 to 
February 1983.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office's Committee on Waivers and Compromises (RO).

Preliminarily, the Board notes that the appellant's loan 
guaranty indebtedness was originally in the amount of 
$33,871.84, plus accrued interest.  In August 1995, the RO 
granted the appellant a partial waiver of his loan guaranty 
indebtedness, in the amount of $20,000, plus accrued 
interest, and denied a waiver as to the remainder of the 
indebtedness, in the amount of $13,871.84, plus accrued 
interest.  

This case was previously before the Board and was remanded to 
the RO in November 1998.

The Board notes that the validity of the loan guaranty 
indebtedness is not in dispute.  Carlson v. Derwinski, 2 
Vet.App. 144 (1992); Schaper v. Derwinski, 1 Vet.App. 430 
(1991).  In addition, since there had been no transfer by the 
appellant of the property subject to the VA loan guaranty 
prior to default, consideration of a retroactive release of 
liability is not warranted.  38 U.S.C.A. § 3713(b); 38 C.F.R. 
§ 36.4323(g); Schaper, 1 Vet.App. at 432.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In December 1989, the appellant and his wife purchased 
the subject property using a home loan, in the amount of 
$119,180, which was guaranteed by the VA; the appellant 
agreed to indemnify the VA in the event of a loss by the VA 
following the default and foreclosure of the subject 
property.  

3.  There was a default in the appellant's VA guaranteed loan 
necessitating a foreclosure sale of the subject property, 
resulting in the appellant's loan guaranty indebtedness of 
$33,871.84, plus accrued interest.

4.  In April 1995, the RO granted the appellant a partial 
waiver of recovery of his loan guaranty indebtedness, in the 
amount of $20,000, and denied a waiver as to the remainder of 
the indebtedness, in the amount of $13,871.84, plus accrued 
interest.

5.  The appellant was not without fault in the creation of 
his loan guaranty indebtedness. 

6.  The VA was not at fault in the creation of the loan 
guaranty indebtedness.  

7.  The appellant's income, with consideration of the cost of 
life's basic necessities, is sufficient to permit repayment 
of the balance of the loan guaranty indebtedness not 
previously waived, without resulting in excessive financial 
difficulty, and the collection of that indebtedness would not 
otherwise be inequitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.964(a) (1999).

2.  Recovery of the unwaived balance of the appellant's loan 
guaranty indebtedness, in the amount of $13,871.84, plus 
accrued interest, would not violate the principles of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & 
Supp. 1999); 38 C.F.R. § 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
That is, the Board finds that he has presented a claim which 
is not inherently implausible.  Further, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed and that the data on file is 
sufficient for us to render a fair and equitable 
determination of the matter at hand.  In this regard, the 
Board notes that by correspondence dated in March 1999, the 
RO asked the appellant to submit evidence supporting his 
allegations that he was laid off from his job in 1990 and 
that he attempted to avoid foreclosure through sale of the 
property.  The appellant was also asked to submit certified 
copies of his Federal income tax returns for 1994 through 
1997 and an updated financial status report (FSR).  In May 
1999, the appellant submitted copies of his Federal income 
tax returns from 1995 to 1997, an updated FSR, and a copy of 
a real estate listing; however, he did not provide 
verification of the loss of employment or the 1994 tax 
information.  

In Wood v. Derwinski, 1 Vet.App. 190 (1991), the United 
States Court of Appeals for Veterans Claims (Court) (formerly 
known as the United States Court of Veterans Appeal) stated 
that the duty to assist is not always a one-way street, and 
if a claimant wishes help, he or she cannot passively wait 
for it in those circumstances where he or she may or should 
have information that is essential in obtaining evidence.  As 
reflected above, the appellant was afforded the opportunity 
to provide additional information which would be reviewed in 
his case.  Nevertheless, he failed to comply completely with 
the RO's request and, to date, has not provided VA with the 
sought after information.  Therefore, since the appellant has 
not provided the requested information, and as this 
information cannot be obtained without his assistance, the 
Board concludes that no further assistance is necessary to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).

Factual Background

The pertinent facts may be briefly stated.  In December 1989, 
the appellant and his spouse purchased a home in Lancaster, 
California for $119,180, utilizing a 9.5 percent VA 
guaranteed loan in the same amount.  The property was secured 
by a Deed of Trust Note.  Monthly payments on the loan, 
including principal and interest, totaled $1,002.14, with the 
first payment due February 1, 1990.  In conjunction with 
obtaining the VA guaranteed loan, the appellant executed a VA 
Report of Home Loan Processed on an Automatic Basis, VA Form 
26-1820.  In that document, he certified and agreed to repay 
the VA any claim which the VA would be required to pay the 
note holder on account of default under the terms of the 
loan.  The document also specified that "[t]his debt will be 
the object of established collection procedures."  In 
qualifying for the loan, the appellant reported that he was 
married and had worked as a technical writer since December 
1984, earning $694 per week.  

A Notice of Default was issued by the note holder to the VA 
in July 1991.  It was indicated therein that the first 
uncured default occurred with the May 1, 1991 payment.  It 
was noted that there was "no justified reason for this 
default".  The appellant was shown as the owner and the 
person occupying the property.  The document indicated that a 
forbearance repayment plan would be sent to the appellant.  
Monthly payments on the loan for principal, interest, tax and 
insurance were reported to be $1,147.36.  The total amount of 
the default was noted to be $3,442.08.  The lender's 
"Summary of Loan Servicing" noted the following:

On 5/17 collection letter sent.  On 5/31 
received personal check applied.  On 6/17 
mortgagor telephoned office, information 
request.  On 7/2 broken payment plan 
collection letter sent.  On 7/2 received 
personal check, payment returned letter 
sent.  On 7/2 telephoned resident, no 
answer.  On 7/3 mortgagor called office, 
information request.  On 7/3 mortgagor 
called office, will mail 7/15.  On 7/5 
mortgagor called office, will mail 7/15.  
On 7/10 mortgagor called office, will 
mail 7/30.  On 7/17 property inspection 
ordered.  

Thereafter, documents in the loan guaranty file indicate that 
a Notice of Default was issued by the note holder to the VA 
in March 1993.  It was indicated therein that an uncured 
default occurred with the December 1, 1992 payment, and that 
the reason for the default was "improper regard".  The 
total amount of the delinquency was noted to be $4,804.  A 
Notice of Intention to Foreclose was issued that same month.  
Supplemental servicing notes reflect that on March 30, 1993, 
the appellant's spouse called VA but refused to give her 
phone number.  She indicated that the appellant was out of 
work, thus, reducing their income.  She was advised to sell 
the house.  VA spoke to the appellant's spouse again on June 
8, 1993, at which time she refused to provide their new 
address.  She indicated that they had moved out of the house 
last year and that they had tried to sell the property, but 
had no luck.  She provided the appellant's work phone number.  

A liquidation appraisal of the property was made in June 
1993; the home was valued in "as is" condition at $94,000.  
In July 1993, the appellant's request for a deed in lieu of 
foreclosure was denied by VA.  The house was sold at a 
foreclosure sale in November 1993.  Subsequently, the VA made 
payment to the lender under the terms of the loan guaranty in 
the amount of $33,871.84.  

In September 1994, the appellant requested waiver of the loan 
guaranty indebtedness.  He reported that he breached his 
contractual obligation due to a curtailment of income.  He 
stated that he was laid off in July 1990, and did not find 
employment until November of the same year.  After three 
short months, he was again laid off until he found employment 
in April 1991 with his current employer.  He indicated that 
his salary was approximately $20,000 less than he made when 
he obtained his guaranteed loan.  He was able to maintain the 
residence with his salary and savings for approximately 18 
months. He then placed the house up for sale, but was unable 
to find anyone even interested in the property.  

Pursuant to his request for waiver, the appellant filed an 
FSR dated in October 1994.  He indicated that he was married 
with two dependents, aged 12 and 13, and that they resided in 
[redacted], California.  He reported that he had been employed 
as an electronics technician at Wyle Labs since April 1991 
and that his spouse was a homemaker.  He reported a total 
monthly net income of $2,731.24, which came entirely from his 
salary.  He reported monthly expenses totaling $2,958.03.  
His listed expenses included $745 for rent or mortgage, $565 
for food, $143 for utilities and heat, $100 for clothing, 
$110.02 for medical and dental insurance, $40 for medicine, 
$30 for medical co-payments, $346.36 for car (maintenance, 
gas and insurance), and $878.65 for installment contracts and 
other debts.  After payment of monthly expenses, the 
appellant indicated that he had a negative monthly balance of 
$226.79.  The appellant reported assets totaling $14,200.  
These assets consisted of two automobiles (1993 Ford Escort 
and 1991 GMC Safari) with a combined resale value of $14,500 
(the appellant reported having negative $300 cash in bank).  
The unpaid balance of his debts, not including the VA loan 
guaranty indebtedness, totaled $19,654.16.  He reported that 
all payments on these debts, with the exception of a Sears 
credit card, were past due.  

In April 1995, the RO granted the appellant a partial waiver 
of recovery of his loan guaranty indebtedness, in the amount 
of $20,000, and denied a waiver as to the remainder of the 
indebtedness, in the amount of $13,871.84, plus accrued 
interest.

In May 1999, the appellant provided Federal income tax 
returns for 1995, 1996 and 1997.  The tax return for 1995 
showed 4 exemptions with total income of $57,763 and adjusted 
gross income of $41,213.  The tax return for 1996 showed 4 
exemptions with total income of $54,668 and adjusted gross 
income of $37,768.  The tax return for 1997 showed 4 
exemptions with total income of $41,302 and adjusted gross 
income of $23,802.  In addition, the appellant provided a 
copy from a real estate publication which listed the subject 
property for sale since October 1992.  

The appellant also submitted an FSR dated in April 1999, 
wherein he reported that he was married with two dependents, 
aged 16 and 17, and that they resided in [redacted], California.  
He reported that he had been employed as a data analyst at 
Lockheed-Martin since September 1997.  He reported a total 
monthly net income of $3,241.13, which came entirely from his 
salary.  He reported monthly expenses totaling $2,319.  His 
listed expenses included $500 for rent or mortgage, $800 for 
food, $300 for utilities and heat, $150 for clothing, $100 
for miscellaneous, and $469.88 for installment contracts and 
other debts.  After payment of monthly expenses, the 
appellant indicated that he had a positive monthly balance of 
$922.13.  The appellant reported assets totaling $16,550.  
These assets consisted of $500 cash in bank, $50 cash on 
hand, an automobile (1996 Ford Aero Star) with a resale value 
of $11,000, U.S. Savings Bonds valued at $1,000, and stocks 
and bonds valued at $4,000.  He indicated that the unpaid 
balance of their debt, not including the VA loan guaranty 
indebtedness, totaled $16,140.  This included $15,840 to a 
loan company for an automobile loan, $250 to Sears, and $50 
to Capital One Visa.  The appellant indicated that his 
payments on all of these debts were current.  In an attached 
letter, the appellant reported that as of July 1999 his 
expenses would increase due to the purchase of a home - the 
mortgage would be $900 per month with additional expenses of 
$52.50 for homeowners association fee.

In August 1999, the appellant submitted an updated FSR.  He 
indicated that he was married with two dependents, aged 17 
and 18, and that they resided in [redacted], California.  (The 
Board notes that the address is different from the one 
provided on the October 1994 FSR).  The appellant reported 
that he had been employed as a data analyst since September 
1997 and that his spouse was unemployed.  He reported a total 
monthly net income of $3,468.29, which came entirely from his 
salary.  He reported monthly expenses totaling $3,083.42.  
His listed expenses included $936.34 for rent or mortgage, 
$860 for food, $90 for utilities and heat, $55 for water, $50 
for phone, $254 for car insurance, $200 for gas for car, 
$64.17 for homeowners association dues, and $1,510.25 for 
installment contracts and other debts.  After payment of 
monthly expenses, the appellant reported a positive monthly 
balance of $384.87.  The appellant reported assets totaling 
$16,350.  These assets consisted of $1,000 cash in bank, $50 
cash on hand, three automobiles (1988 Eagle Premier, 1996 
Ford Aero Star and 1997 Geo Metro) with a combined resale 
value of $15,000, and U.S. Savings Bonds valued at $300.  The 
unpaid balance of their debt, not including the VA loan 
guaranty indebtedness or his current mortgage, totaled 
$21,718.  This included $20,718 to a loan company for 
automobile loans, $500 to Sears, and $500 to Chase.  (The 
appellant also listed a Capital One Visa; however, he 
reported an unpaid balance of zero).  He reported that his 
payments on all of these debts were current.  

Analysis

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where both of the 
following factors are found to exist:  (1) After default there 
was a loss of the property which constituted security for the 
loan, and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).  The standard "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) The fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the appellant; (5) the unjust enrichment 
of the appellant; and (6) whether the appellant changed 
positions to his/her detriment in reliance upon a granted VA 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt."  (Veteran's Benefits Administration Circular 20-
90-5, February 12, 1990).  Fault should initially be 
considered relative to the degree of control the appellant 
had over the circumstances leading to the foreclosure.  If 
control is established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience and education of 
the debtor should also be considered in these determinations.

In reviewing the evidentiary record, the Board agrees with 
the RO that the record does not establish evidence of fraud, 
misrepresentation, or bad faith by the appellant so as to 
preclude waiver of the indebtedness.  In this respect, the 
appellant is seeking a waiver of recovery of the remainder of 
the loan guaranty indebtedness in the amount of $13,871.84.  
Thus, before recovery of this indebtedness from the appellant 
can be waived, the Board must examine all the regulatory 
factors in determining whether it would be against equity and 
good conscience to recover the indebtedness.  

Fault of the debtor

In the present case, it is indisputable that the appellant 
was at all times in direct control of the subject property 
and debt obligation.  He resided in the home and consistently 
acknowledged his responsibility for his mortgage obligation.  
Direct control being established, the appellant was required 
to take those actions expected of a person exercising a high 
degree of care, with due regard to his contractual 
responsibilities to the Government.

The appellant's arguments concerning his difficult financial 
situation existing at the time of the default, i.e., being 
laid off and finding employment making $20,000 less than he 
made when he obtained his guaranteed loan, did not abrogate 
any of his legal responsibilities pertinent to the loan or 
resulting indebtedness.  The Board notes that the appellant 
was employed at the time of his default and remained so 
throughout the redemption period.  When faced with monthly 
obligations exceeding available income, the appellant 
abandoned the home subject to VA loan guaranty, relocated to 
a financially more advantageous area and chose to allocate 
his financial resources toward other debts and obligations, 
exhibiting a high degree of care for his responsibilities to 
his family, their creditors and himself; however, the record 
also discloses, and the Board finds, that he chose this 
course of action to the detriment of his contractual 
responsibility to the Government in favor of a less costly 
residence.  

Similarly, while it is noted that the record reflects that 
the appellant may have listed the property for sale without 
success due to the real estate market conditions, there is no 
documentation of record which serves to substantiate that the 
appellant made a concerted attempt to sell the house prior to 
default.  In summary, the appellant has not presented 
evidence that the situation was beyond his control and which 
would relieve him of responsibility for the circumstances 
that led to the default and related indebtedness to VA. 

The appellant argues that his fault is excusable because he 
had no prior experience in real estate.  Specifically, he 
contends that when he accepted the terms of the home loan he 
was not aware of his legal responsibilities in case of 
default.  In response, the Board notes that the appellant's 
signature on the home loan contract (VA Form 26-1820) 
certified that he was fully informed of the terms of the 
mortgage and that any debt as a result of default on the home 
loan would be the object of established collection 
procedures.  Although the appellant argues that he did not 
understand what this meant, he has not explained why he 
entered into an agreement he did not understand.  In 
addition, there is no evidence that he sought the assistance 
of an attorney or other professional.  The appellant has not 
asserted that he was tricked or manipulated into signing the 
agreement.  As such, the Board finds unpersuasive the 
appellant's contention that his fault should be excused 
because of "innocent ignorance".  

Notwithstanding this conclusion, the Board may take into 
consideration any mitigating factors, and a finding of fault 
can be tempered by a finding that the appellant made 
continuos efforts to minimize the loan guaranty indebtedness.  
In this regard, the record shows that the appellant did in 
fact attempt to provide the lender with a deed in lieu of 
foreclosure in an effort to save the lender and the VA from 
the expenses of foreclosure proceedings.  While the 
appellant's efforts towards minimization of the indebtedness 
are commended, the Board finds that they have been adequately 
considered in the RO's substantial reduction of the 
indebtedness through a partial waiver.  

Balancing of Faults

The fault of the debtor is as described above.  The VA, on 
the other hand, has carried out its responsibilities as 
prescribed by law.  The VA has notified the appellant in a 
timely fashion at every step of the process and cooperated 
with the lending institution.  Foreclosure appears to have 
been accomplished with minimal delay.  After reviewing the 
record on appeal, the Board can find no indication that the 
actions of the VA contributed in any way to the loss of the 
property.

Undue Hardship

As to the element of undue hardship, the Board must analyze 
the veteran's current financial status and the potential 
impact of loan guaranty payments on his ability to discharge 
his responsibilities to provide himself and his family with 
the basic necessities of life.  The Board is particularly 
mindful of the principle that, once the necessary living 
expenses have been met, the appellant is expected to accord a 
debt to the VA the same regard given to any other debt.  

The appellant has reported a monthly surplus of $384.  In 
reviewing the appellant's most recent FSR, it does not appear 
that the appellant and his spouse have minimized their 
expenditures to the greatest extent possible, but with 
prudent budgeting, the appellant would be able to repay the 
remainder of the VA indebtedness over time without 
significantly impairing or curtailing funding for the basic 
necessities of life.  In this regard, the Board finds that 
the monthly expense reported for food ($860) is excessive and 
capable of being trimmed.  Moreover, one of the dependents 
listed on the appellant's August 1999 FSR has reached the age 
of majority.  If still living in the same household as the 
appellant, that child can be expected to contribute to the 
household finances.  

Typically, loan guaranty debts are paid off over a five-year 
(60 month) period.  On that basis, a realistic projection of 
the appellant's and his spouse's foreseeable financial status 
is that they would be able to pay the unexcused portion of 
the debt ($13,871.84) over a five year period ($231 per month 
plus accrued interest).  The Board finds, therefore, that it 
would not impose an undue hardship to recover the remaining 
amount of the appellant's loan guaranty indebtedness, plus 
accrued interest.  This is not to say that they will not 
experience certain inconveniences as a result of the payment 
of the indebtedness to the Government.  Obviously, additional 
finances would be beneficial to their quality of life.  There 
is no evidence, however, that they will be forced to endure a 
lack of food, clothing, warmth, or shelter as a result of the 
collection of the appellant's debt.


Defeat the purpose.

There is no indication contained in the record that 
recovering the loan guaranty debt owed to the VA would in any 
way defeat the purpose of the laws and regulations providing 
home loans guaranty to veterans.  This principle is thus 
inapplicable to this case.

Unjust enrichment.

Since he has not provided the VA with information to the 
contrary, the Board concludes that his failure to make 
restitution would result in unfair gain to the appellant.  In 
this regard, we note that the appellant's obligation to the 
VA carries the same weight as his other obligations.

Changing position to one's detriment.

There is no indication contained in the record that the 
appellant relied upon the VA to his detriment.  This 
principle is also inapplicable to this case.

The Board has determined that the fault of the appellant in 
the creation of the loan guaranty indebtedness was 
significant.  The VA has absorbed a significant loss in this 
transaction and has granted the appellant a sizable partial 
waiver.  It is clear that the appellant should bear the 
burden of the repayment of the remainder of the indebtedness 
since he created the circumstances leading to the full 
indebtedness in the first place.  The Board has also 
determined that he has the financial ability to pay the 
unwaived portion of the debt.

The RO has previously determined that the appellant should 
only be charged for a portion of the loan guaranty 
indebtedness and the Board may not revisit that 
determination.  This projected amount was calculated to be 
$13,871.84, plus accrued interest.  In enforcing the 
collection of this lesser amount one must bear in mind that 
the least culpable party, the VA, has taken responsibility 
for, and paid, the larger portion of the loan guaranty 
indebtedness.  The Board finds, therefore, that under the 
principles of equity and good conscience, taking into 
consideration all of the enumerated elements of 38 C.F.R. 
§ 1.965(a), it would not be unfair to recover $13,871.84, 
plus accrued interest, of the appellant's loan guaranty 
indebtedness.  The end result would not be unduly favorable 
or adverse to either the Government or the appellant.  
Accordingly, the prior decision of the RO is affirmed, and 
the appellant's request for an additional waiver must be 
denied.


ORDER

Waiver of recovery of the remainder of the appellant's loan 
guaranty indebtedness not previously waived, in the amount of 
$13,871.84, plus accrued interest, is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

